Citation Nr: 1205124	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  08-34 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to special monthly pension based on the need for regular aid and attendance.  

2.  Entitlement to special monthly pension under the provisions of 38 U.S.C.A. § 1521(e).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the RO which denied the benefits sought on appeal.  A hearing before the undersigned at the RO was held in September 2011.  


FINDINGS OF FACT

1.  The Veteran receives nonservice-connected disability pension.  

2.  The Veteran is not blind or nearly blind; is not institutionalized in, or confined to a nursing home or other facility due to physical or mental incapacity; and does not need regular aid and assistance to perform activities necessary for daily living.  

3.  The Veteran is over 65 years old, had more than 90 days of active service during the Vietnam era, and has a combined disability rating of over 60 percent for pension purposes.  


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension based on the need for regular aid and attendance are not met.  38 U.S.C.A. §§ 1502, 1513, 1521(d), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2011).  

2.  The criteria for special monthly pension under the provisions of 38 U.S.C.A. § 1521(e) have been met.  38 U.S.C.A. §§ 1513, 1521(e), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.351, 3.352 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in May 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA medical records have been obtained and associated with the claims file.  The Veteran also testified at a hearing before the undersigned at the RO in September 2011.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, in light of the Veteran's testimony to the effect that he does not need or require any aid or assistance to perform the routine functions of daily living and is not confined to his home or immediate premises, the Board concludes that an examination is not needed.  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied to the extent required by law, and will proceed to the merits of the Veteran's appeal.  

Laws & Regulations

Entitlement to a special monthly pension at the rate set out under 38 U.S.C.A. § 1521(d) is made when the Veteran is in need of regular aid and attendance of another person.  A person shall be considered to be in need of regular aid and attendance if such person is (1) a patient in a nursing home on account of mental or physical incapacity, or (2) helpless or blind, or so nearly helpless or blind as to need the regular aid and attendance of another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  Where an otherwise eligible Veteran is in need of regular aid and attendance, an increased rate of pension is payable.  38 U.S.C.A. § 1521(d).  

Determination as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determination, consideration is given to such conditions as: inability of the claimant to dress and undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself due to loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  

"Bedridden" will be a proper basis for the determination, and it is defined as that condition which, through its essential character, actually requires that all the disability conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal function, which the claimant is unable to perform, should be considered in connection with his contention as a whole.  It is only necessary that the evidence establishes that the claimant is so helpless as to need regular aid and assistance, not that there is a constant need.  38 C.F.R. § 3.352(a).  

It is mandatory for the VA to consider the enumerated factors under 38 C.F.R. § 3.352(a); that eligibility required at least one of the enumerated factors to be present; and that, because the regulation provides that the "particular personal function" which a Veteran is unable to perform should be considered in connection with his condition as a whole, the "particular personal function" must be one of the enumerated factors.  Turco v. Brown, 9 Vet. App. 222 (1996).  

If a Veteran does not qualify for increased pension at the rate set out under 38 U.S.C.A. § 1521(d),  increased pension may be paid at the rate set out under 38 U.S.C.A. § 1521(e) if, in addition to having a single permanent disability rated as 100 percent under the rating schedule, the Veteran has a separate disability or disabilities independently ratable at 60 percent or more, or if the Veteran is permanently housebound by reason of disability (meaning substantially confined to his/her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area).  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.  

In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to special monthly pension under 38 U.S.C.A. § 1521(e), if he or she is 65 years of age or older, meets the service criteria of 38 U.S.C.A. § 1521(e) (i.e., has 90 days of wartime service), and possesses a minimum disability rating of 60 percent or is considered "permanently housebound" as defined under 38 U.S.C.A. § 1502(c).  Hartness v. Nicholson, 20 Vet. App. 216, 220 (2006).  In this respect, the requirement under section 1521(e) that the Veteran has a disability rated as permanent and total (100 percent) is excluded if he or she is 65 or older, by virtue of the provisions of 38 U.S.C.A. § 1513, which essentially entitle a Veteran of a period of war to pension benefits simply by attaining the age of 65.  See Hartness, 20 Vet. App. at 221.  

Aid and Attendance

In this case, the criteria for aid and attendance benefits are not met.  The evidence of record shows that the Veteran is not a patient in a nursing home due to mental or physical incapacity, nor is he helpless or blind, or so nearly helpless and blind as to need the aid and assistance of another person.  

Further, the evidence does not establish a factual need for aid and attendance.  The Veteran's disabilities include prostate cancer, rated 60 percent disabling and diabetes mellitus, rated 20 percent disabling.  The medical reports show that the disabilities are monitored regularly by VA and are well controlled with appropriate medication and treatment.  His diabetes mellitus is well controlled with medication, diet and exercise, and the Veteran successfully completed radiation treatment for his prostate cancer without any complications.  The Veteran's disabilities do not restrict his mobility or physical activities and are not shown to cause any significant impairment.  

In addition, the record shows the Veteran has been working on a Masters Degree (MBA) and participated in a class trip to Romania as part of his degree program during the pendency of this appeal.  Furthermore, at the hearing before the undersigned in September 2011, the Veteran testified that he had no physical or psychiatric impairments that limited his physical activities or that required assistance from others, and that he was able to perform the routine activities of daily living without assistance.  The Veteran reported that he had to close his business shortly after he was diagnosed with prostate cancer in 2004, and that he has not been able to find a job in his field of expertise since then.  

In this case, the Veteran does not contend nor does the medical evidence of record show that he is in need of regular assistance to perform the activities necessary for daily living, is not blind or nearly blind, and is not institutionalized in, or confined to a nursing home or other facility due to physical or mental incapacity.  On the contrary, the Veteran has been working on an MBA degree to enhance his marketability and has been actively seeking employment.  He can attend to the wants and needs of nature and protect himself from the hazards and dangers incident to his daily environment.  Accordingly, the Board concludes that the requirements for SMP based upon the need for regular aid and attendance of another person have not been met.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

38 U.S.C.A. § 1521(e) Rate

Given the evidence of record, the Veteran meets the criteria for pension paid at the rate set out under § 1521(e).  For Veterans 65 years of age and older, the permanent-and-total-disability requirement under section 1521(e) is excluded.  See 38 U.S.C.A. § 1513(a); see also Hartness, supra.  Thus, a wartime Veteran may be awarded special monthly pension at the rate set out under § 1521(e) if, in addition to being at least 65 years old, he possesses a minimum disability rating of 60 percent or is considered permanently housebound as defined under 38 U.S.C.A. § 1502(c).  Hartness, 20 Vet. App. at 222.  

The Veteran had active service from December 1965 to December 1967.  Included during this time period is more than 90 consecutive days of service during a period of war (i.e., Vietnam era).  Moreover, the Veteran's combined evaluation for pension purposes is 70 percent, which includes a single disability (prostate cancer) which is rated at 60 percent disabling.  

As the Veteran in this case is over the age of 65, (he was born in August 1945), possesses a disability rating in excess of 60 percent, and served for 90 days or more during a period of war, he is entitled to special monthly pension at the rate provided in 38 U.S.C.A. § 1521(e).  See Hartness, 20 Vet. App. at 221.  In light of this determination, the Board finds that a discussion as to whether the Veteran is considered permanently housebound as defined under the law to be unnecessary.  Accordingly, the Veteran's claim of entitlement to an award of SMP at the rate set out under 38 U.S.C.A. § 1521(e) is granted.  

In reaching this decision, the Board notes that actual payment of monetary pension benefits is determined after calculating a Veteran's income.  This calculation and whether a monetary award is indicated in this case is not at issue before the Board.  


ORDER

Entitlement to SMP based on the need for regular aid and attendance is denied.  

Entitlement to SMP at the rate set out under 38 U.S.C.A. § 1521(e) is granted, subject to VA regulations pertaining to the payment of monetary benefits.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


